DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102a as being anticipated by Olivares et al. (US 9,762,515).
Referring to Claim 1, Olivares teaches a sex toys system (see toy 103 in fig. 2), comprising:
an application program 105 (fig. 2) executed on a user terminal 115 (fig. 2), said application program being adapted to (a) display a video presentation (see col. 5, lines 38-53 which shows a video chat session between model and user), and (b) propagate commands to a sex toy, to be executed by said sex toy simultaneously with content of said video presentation (see col. 6, lines 26-45 which shows the user able to control the model toy while the user is in the chat session where the executing of commands by the toy simultaneously with content of the video presentation is clear since the user controlling the toy can see the toy operating to the user’s command during the online chat session).
Referring to Claim 11, Olivares teaches a method for operating a sex toy (see toy 103 in fig. 2), the method comprising the step of:
(a) providing a user terminal (see 115 of fig. 2) for executing an application program (see 105 of fig. 2) adapted to display a video presentation (see col. 5, lines 38-53 which shows a video chat session between model and user) and to propagate commands to a sex toy (see col. 5, lines 11-37 which shows model devices using applications to control the actions of model toys) over a short-range wireless communication channel (see col. 4, lines 42-67 which shows controlling the actions of model toys by Bluetooth); and
(b) while displaying said video presentation by said user terminal (see col. 5, lines 13-16 which shows video chat session between model and user), sending commands to said sex toy, to be executed simultaneously with content of said video presentation (see col. 6, lines 26-45 which shows the user able to control the model toy while the user is in the chat session where the executing of commands by the toy simultaneously with content of the video presentation is clear since the user controlling the toy can see the toy operating to the user’s command during the online chat session).
	Referring to Claim 2, Olivares also teaches said video presentation and commands stored at said user terminal (see col. 4, lines 42-67 which shows the application stored on the user device which enables the video chat session as well as commands for toy).
	Referring to Claim 3, Olivares also teaches said video presentation and commands transmitted from a remote site to said user terminal over a wide area network (see network 112 of fig. 1 which connects devices 114 and 115 by web browser which enables video chat).
	Referring to Claim 4, Olivares also teaches said remote site as a web site (see website 104 in fig. 1).
	Referring to Claim 5, Olivares also teaches said user terminal as a smartphone (see col. 3, lines 62-67).
	Referring to Claim 6, Olivares also teaches said user terminal is a desktop computer (see col. 3, lines 62-67).
	Referring to Claim 7, Olivares also teaches said application program adapted to display a video presentation sent from a remote user terminal, while video photographing a user thereof and sending a video presentation thereof to said remote user terminal (see col. 5, lines 38-53 which shows a video chat session between model and user including video which enables a user to view a model and model to receive video chat from a user).
	Referring to Claim 8, Olivares also teaches said video presentation bearing said scheduled commands (see col. 7, lines 51-67 which shows a video queue of commands to toy performed according to sufficient tip received where a sufficient tip triggers a toy command as described in col. 7, lines 30-40).
	Referring to Claim 9, Olivares also teaches said commands are stored in a file including a schedule of operation of each of said commands (see col. 7, lines 51-67 which shows a video queue of commands to toy performed according to sufficient tip received and any queue of actions is known in the art to be saved in at least a temporary file).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Abbasi et al. (US 2004/0225713).
Referring to Claim 10, Olivares does not teach the application program adapted to receive input commands for operating a sex toy of a remote user by a voice user interface. Abbasi teaches the application program adapted to receive input commands for operating a sex toy of a remote user by a voice user interface (see paragraph 26 which shows voice commands sent over the network to a remote device and paragraph 23 which shows the end device receiving a command as an adult toy). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Abbasi to the device of Olivares in order to increase the user friendliness of video communications involving end devices using short range communication.

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
The applicant’s amended claims do not overcome the cited art. The arguments stated that Olivares does not teach “propagate commands to a sex toy, to be executed by said sex toy simultaneously with content of said video presentation”, further arguing that Olivares teaches operating sex toys of a remote user only after using tokens. Even if tokens are used, the tokens trigger different commands sent to the toy, and the user can view the commands sent to the toy being executed by the toy while watching during the online chat session. The online chat session is construed as the video presentation and anything viewed on the online chat session is construed as the content of the video presentation.
The newly cited passage of Olivares (col. 6, lines 26-45) shows a remote user sending commands online to control a toy using a live control link, and the user can use the live control link “while the user is in a chat session”. The user using the live control link reads on the limitation which teaches to “propagate commands to a sex toy, to be executed by said sex toy”, and the user being able to see the toy execute the commands from the user on the chat session reads on the teaching to “be executed by said sex toy simultaneously with content of said video presentation”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648